HouorablsL. R. Tho5gcron               OpluiooHo. O-3&2
County AudItor                         Bet Exeaptbu mom t8xetion
Abileas , Texan                               of land bee&d to 8 ool-
                                              140 for the purpose of
Deaz?SlPS                                     erolA*     rar*1o*ure         or *
                                              no-40      tlmi?aoathe note
                                              and aort@ea   h8v&           been 8
                                              pabt of tha endowment          ruud
                                              of rush ao11age.
           Xn ~QUE latter of April            9, 1941, JW. subPit the
rollovillgfl%ctBa
                A 0ertai.naoLlagehdlmllIowmceatnmd8loatasdoa
l8ud ma       the mortgagor to avoId fOxws&X~  U~eded the &ad
to     tha   crollqp.
                You reQu.atour optulonalito whether rue& oollega
is atitled          to bV8    the l6nd thU8 8UQalirdlOXCrmPtfW   tUCU-
tloo     for a period of       tua year8 4fter ml0h ~ofpiaitfoo.
          Artme vu[I 800tiooa, 0r the aaoetitutionor
!Paxaraeadoptadiol~f&#awridea %Bprtu    r0collou8:

                “‘SheL&alature       mmy by ~amral le.wtl
                                                        rxa#
         from taxUiloa. . .rllbulldiagsuee6              0xelu01Vely
         U&d 0UWd by ~WSSUS O&F WSO0t*tfW8             Of XStWWW f08
        'rohoo1lparpos.8.. .t 81~ th0 d0-w                 mm    0r 8~~0th
                    of taarniogl mad rali@m
         lustitutlona                                   mot omd with e
         V~OP t0 mrzt;         uzd U~O the  we   am fmdbd             Lo
         boeda OP a0we8           OF la Iand o? other m&mt~       uhiah.
         tms beemmd          ~l~llhwwft~rbebought        lr~by 6uah
         kr8tltlAti0laaUJdeJs r0~xorurs         sale8 luds to ecrMrQ
         QP ~proteatatwhbonds ormor&qer,    that rnwb sxanp-
         tioa of such lmd and property 8hall continuaoaly
         for two yaw8 aftar the pulchasaof t&b sume 8t such
         rule by amh LnatiZutloao aailno longer,end laatltu-
         tions of plrelp publLa aberity; sandall lawa exaptlng
         wqnwty rnis8tarattou other then the property above
         mutloaed  ~h8.U be null sad void."
                Artf.ale     7150, ReV:md   Civil   Statute8   oi' 2'PeX8S,
deaariber the pxwpert~ vhiob shall be exempt from tMatlw
and saotion 1 tbm0r,   as ameadsd Ln 1931, OWtain~ m dm-
ariptkuw or t&a follovln&pmpsrty ea being 80 sxawtr
      ‘,I

 ,-
1

            Uooom3blsL. 8. Thowson, irge 2

                           *All -lb     aollqes,
                   6.n ard0m0titfad8      0r              or i0am~4
                                               268titutioo8
                   lad rell&lounot uwd vlth a rlw to pIWritrod
                   when the nma are investedin bond8 of aOrt64w
                   end all swh buildingsMed ex01uuriVelJ       Uad OVasd
                   by ~~0848    0~ 8BSIOOf&iOM              rOr ld3OOi
                                                  Or X?EPrBOO8
                               provided
                   p a ip p o ses;       that   mhw the Wad 01~ othsr
                   pmperty bar;beao or 8ha11ham~Ste~ be bm&ht la by
                   maoh l.nstltutloMuader formlorure sales lade4to
                 ntlafyor proteetboadsormortg~e8 in&Ash said
                 andoumetttSssstdnMaintwted,tht such aa?ttiw
                 of nrab m$ Md pcOW#FtJ8hRIl cKlm&Ue'fOF tU0
                 Y-W tit* th4 plrahu0 0r tw .e       at 8w.h -10
                 by suoh bstitutiolrs aad QO longor.'          .
                       A readlag0r the quotadaoastZtutloe8l  ml sktu-
            torJ pmvlBltulB shows s osry derlnlte latsOt100to Mait 8nd
            .aurtaIlthe exaagtionoS suahaddaassotfUad~Oncettw    smm
             tmve bada owvsrtsd into lund. .Blidsntlythe thoudhtmr to
            hap 8t 8 mlnm    tk* amount of lunar rwlarmln fraa tu8tlas
            by XWMOSI 0s dOOi OUUSPS&~P.   It If88 ~~4Of~9d that &f
            ouch ehdmmant Smdo shouldbe lnvwted irrbonds or aortsams,
            vlth lmd ss the ssourlty,the ultttorte  resultwould bo thst
            oa &aae owaoions the~oolle&swould ba fomsd to sm&re the
            swurlty in prpper41~akl4us~~   OS sod jmatecrt%n8thew-
            mat funds. Tbns it oas mount to pecwsotthe oodovment fund
            rrar   tuatloa      so    .long essdm0.d bo lnvostad
                                                     it             lrs bonda or
            morQpge8      and in the evsut lt should   be owem~ry for the
            potaotloo      or   the Simd to OonPert it into    land tkan it lI8a
             latadbdto plrplt the lniltltutlonto bava ansrsooclblo but
            oapsrstlvely shorC pru'kidof time idthip-ubtah ti~dlspose
            0r   tb land berow         uiw •0~3d am agala 8ubj00tto kxa+ ~:
                                        the
                                     the CoPstltutLorr     snd ststute~liplted
                                 land or ottm sawarty tw@rd              lurdor
             r0mi08w      url08.  “~ Vlelfedirolt,tha     etanapolat0rtho s?ke.
             md oountriod Ot$Wt’tU~         bodti     tl+   voluntarydeed- or "              ~'"L
             tha land to, the mo~ee       %S I QffYemt        pm%eedZag ina a
             r0mi0t3ur0   tbd.4~~~ mia*r the row         w--aw      tkid    &=rtles-          ,;
  \          la vhoas baad~ tko'pwo rty wuld be tuablo -am aot ~glvoo                          ~.
             & opportunityto WfJL         H?ilb to swb property,vhilo tr 8
             io~losure presm           they uould be. In both the Coastitu-~
            .tloama ststutethe iatentioarppsan tttstthe exat@tloeshall
             *@pip on4 la tha went it ia boudht la 8t a r0mi0wn                 sale.
             6xc~ptlons    ams   to    be     strlatly            oonstnml.


                       Our adsver to your pwatloa   is a ne6atIva one. l&s
             pmmu~e that the promrty thus acqulmd is not usad erolusive-
                for ~abool purposes so as to brIag It vithio Mother esaw-
             L   provldodin the above                      oon&titutloa8&
                                                                        sad ststutorypro-
             VlBtoe8.
                                                          Yours      verJtruly
                                                 A’l’YORRRYO?B?RRALOF            TRXA8
             APPROVED                             By (Eilgnad)
                                                             4LuIm If.LEWIS
             APB 18,194l                                                      Asslstunt
             a/ oRavE6 SRLLRRS
             FIIIST A8818TAXT ATTORRBX                             APPElOVSDOpiDlonCmlttre
             QExmAL                                                     By B.W.B. Ohatmaa